
	
		I
		111th CONGRESS
		1st Session
		H. R. 2156
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Tonko (for
			 himself, Mr. Arcuri,
			 Mr. Schauer,
			 Mr. Teague,
			 Mr. Perriello,
			 Ms. Markey of Colorado,
			 Ms. Titus,
			 Mr. Hall of New York, and
			 Mr. Nadler of New York) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To implement a pilot program to establish truck parking
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Jason’s
			 Law.
		2.Truck parking
			 facilities
			(a)EstablishmentIn
			 cooperation with appropriate State, regional, and local governments, the
			 Secretary of Transportation shall implement a pilot program to address the
			 shortage of long-term parking for commercial motor vehicles on the National
			 Highway System.
			(b)Allocation of
			 funds
				(1)In
			 generalThe Secretary of Transportation shall allocate funds made
			 available to carry out this section among States, metropolitan planning
			 organizations, and local governments.
				(2)ApplicationsTo
			 be eligible for an allocation under this section, a State (as defined in
			 section 101(a) of title 23, United States Code), metropolitan planning
			 organization, or local government shall submit to the Secretary an application
			 at such time and containing such information as the Secretary may
			 require.
				(3)Eligible
			 projectsFunds allocated under this subsection shall be used by
			 the recipient for projects described in an application approved by the
			 Secretary. Such projects shall serve the National Highway System and may
			 include the following:
					(A)Constructing
			 safety rest areas (as defined in section 120(c) of title 23, United States
			 Code) that include parking for commercial motor vehicles.
					(B)Constructing
			 commercial motor vehicle parking facilities adjacent to commercial truck stops
			 and travel plazas.
					(C)Opening existing
			 facilities to commercial motor vehicle parking, including inspection and weigh
			 stations and park-and-ride facilities.
					(D)Promoting the
			 availability of publicly or privately provided commercial motor vehicle parking
			 on the National Highway System using intelligent transportation systems and
			 other means.
					(E)Constructing
			 turnouts along the National Highway System for commercial motor
			 vehicles.
					(F)Making capital
			 improvements to public commercial motor vehicle parking facilities currently
			 closed on a seasonal basis.
					(G)Improving the
			 geometric design of interchanges on the National Highway System to improve
			 access to commercial motor vehicle parking facilities.
					(4)PriorityIn
			 allocating funds made available to carry out this section, the Secretary shall
			 give priority to applicants that—
					(A)demonstrate a
			 severe shortage of commercial motor vehicle parking capacity in the corridor to
			 be addressed;
					(B)have consulted
			 with affected State and local governments, community groups, private providers
			 of commercial motor vehicle parking, and motorist and trucking organizations;
			 and
					(C)demonstrate that
			 their proposed projects are likely to have positive effects on highway safety,
			 traffic congestion, or air quality.
					(c)Report to
			 congressNot later than 3 years after the date of enactment of
			 this Act, the Secretary of Transportation shall submit to Congress a report on
			 the results of the pilot program.
			(d)Funding
				(1)In
			 generalThere is authorized to be appropriated from the Highway
			 Trust Fund (other than the Mass Transit Account) to carry out this section
			 $20,000,000 for each of fiscal years 2010 through 2015.
				(2)Contract
			 authorityFunds authorized under this subsection shall be
			 available for obligation in the same manner as if the funds were apportioned
			 under chapter 1 of title 23, United States Code, except that such funds shall
			 not be transferable and shall remain available until expended, and the Federal
			 share of the cost of a project under this section shall be determined in
			 accordance with sections 120(b) and 120(c) of such title.
				(e)Treatment of
			 projectsNotwithstanding any other provision of law, projects
			 funded under this section shall be treated as projects on a Federal-aid system
			 under chapter 1 of title 23, United States Code.
			
